Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a controller disposed in communication with a non-volatile memory, wherein the controller is responsive to instructions recorded on the memory to boresight a peripheral relative to the digital sight using a mount offset. Applicant’s claimed invention solves the problem of misalignment of a sight and a peripheral attached to the sight caused by manufacturing variations (specification, page 1, lines 16-20), wherein boresight/boresighting a peripheral as claimed is clearly defined in the specification (specification, page 10, lines 10-17).
US 6,069,656 to Silver (“Silver”), for example, teaches a digital sight (12, Fig. 1) for a weapon (Fig. 2) comprising a peripheral 14, the system automatically boresights the optical axes of the sight 12 and the peripheral 14 to compensate for tolerances in the assembly hardware that mates the two components (2:52-59). The apparatus disclosed by Silver achieves this automatic boresighting by calculating a distance and direction from a designator aim point 62 that is deliberately aimed low to ensure a ground return. This distance and direction is then provided to the device as a correction to boresight the device by adjusting a laser designator mirror 60 (8:48-67). Silver is at least silent regarding instructions recorded on a memory of the device to boresight the peripheral using a mount offset associated with the mount and recorded on the non-volatile memory.   
US 10,101,125 B2 to Conklin and US 9,372,051 B2 to Kepler et al. are cited as representing state of the art digital boresighting apparatus for weapon sights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641